SULLIVAN, Chief Judge
(dissenting):
At issue in this case is whether a military interrogator must give notice to an attorney, known to be representing a suspect concerning an offense, when that suspect voluntarily initiates an interview about that offense with the military interrogator. I disagree with the negative response of the majority. In my view, Mil.R.Evid. 305(e), Manual for Courts-Martial, United States, 1984, applies in this situation. Furthermore, in this case, there was no evidence of compliance with the MihR.Evid. 305(e) waiver requirement provided in Mil.R.Evid. 305(g)(2) or of an intelligent waiver by appellant of the particular requirements of Mil.R.Evid. 305(g)(2). See Mil.R.Evid. 305(g)(1).
Mil.R.Evid. 305(e) provides:
Notice to Counsel. When a person subject to the code who is required to give warnings under subdivision (c) intends to question an accused or person suspected of an offense and knows or reasonably should know that counsel either has been appointed for or retained by the accused or suspect with respect to that offense, the counsel must be notified of the intended interrogation and giv'en a reasonable time in which to attend before the interrogation may proceed.
(Emphasis added.)
Mil.R.Evid. 305(g)(1) further provides:
(g) Waiver.
(1) General rule. After receiving applicable warnings under this rule, a person may waive the rights described therein and in Mil.R.Evid. 301 and make a statement. The waiver must be made freely, knowingly, and intelligently. A written waiver is not required. The accused or suspect must acknowledge affirmatively that he or she understands the rights involved, affirmatively decline the right to counsel and affirmatively consent to making a statement.
(Emphasis added.)
Finally, Mil.R.Evid. 305(g)(2) further provides:
(g) Waiver.
(2) Counsel. If the right to counsel in subdivision (d) is applicable and the ac*495cused or suspect does not decline affirmatively the right to counsel, the prosecution must demonstrate by a preponderance of the evidence that the individual waived the right to counsel. In addition, if the notice to counsel in subdivision (e) is applicable, a waiver of the right to counsel is not effective unless the prosecution demonstrates by a preponderance of the evidence that reasonable efforts to notify the counsel were unavailing or that the counsel did not attend an interrogation scheduled within a reasonable period of time after the required notice was given.
(Emphasis added.)
The majority opinion first suggests that Mil.R.Evid. 305(e) does not apply in this case. 39 MJ at 490-91 (“[Wjhen a suspect initiates contact with investigators and, with knowledge ... waives [his] rights, there is no duty to notify his counsel prior to taking his statement.”). As such, it conveniently sidesteps the unique requirement for establishing an effective waiver of the right to notification of counsel when this notification requirement is applicable. See Mil.R.Evid. 305(g)(2). The majority opinion also implies that appellant waived his right to counsel notification under Mil.R.Evid. 305(e) by his subsequent contact with the security police. However, this approach simply ignores Mil.R.Evid. 305(g)(2) and the fact that no waiver of its particular requirements was properly evidenced in this ease.
Turning first to the Mil.R.Evid. 305(e) question, the majority opinion usurps the role of the President by adding language to that evidentiary rule. In effect, the majority is judicially amending Mil.R.Evid. 305(e) by implicitly appending the phrase “this notification requirement applies to all police-initiated interviews but not to interviews initiated by a suspect.” I do not read into Mil.R.Evid. 305(e) a condition precedent that the interrogator initiate the questioning. Mil.R.Evid. 305(e) was derived from this Court’s holding in United States v. McOmber, 1 MJ 380 (CMA 1976). Drafters’ Analysis, Manual, supra at A22-14.1 (Change 3); see United States v. Kendig, 36 MJ 291 (CMA 1993). This Court’s opinion in McOmber also does not provide the basis for such judicial rule-changing.
It is significant to note that McOmber was expressly based on statutory grounds (Art. 27, UCMJ, 10 USC § 827). In a concurring opinion, Judge Cook articulated the Court’s overriding concern “to assure an accused of the effective assistance of counsel.” 1 MJ at 383. Consistent with this concern, this Court rejected the argument advanced by the Government that advising a suspect, who is known to be represented by counsel, of Article 31 rights would be sufficient to further interrogate the suspect outside the presence of, and without notifying, counsel. Id. at 382-83. As such, Mil.R.Evid. 305(e) must be applied as a bright-line rule of evidence intended to exclude evidence obtained in derogation of an existing attorney-client relationship.
The military interrogators in the case sub judice did not initiate questioning, or blatantly “seek[ ] to deprive [appellant] of the effective assistance of counsel[,]” United States v. McOmber, supra at 382. However, I conclude that Article 27 and Mil.R.Evid. 305(e) do not require such police conduct. These provisions are intended to eliminate the pressures that might exist in a military society which tend to interfere with the accused’s statutory right to effective legal representation. Of. United States v. Gibson, 3 USCMA 746, 752, 14 CMR 164,170 (1954)(under pressures of command, superior rank, and official military position, Article 31 intended to buttress Constitutional rights), cited with approval in United States v. Raymond, 38 MJ 136, 139 (CMA 1993).
Regarding waiver, the fact that appellant approached agents of the Office of Special Investigations (OSI) to initiate an interview might suggest a waiver of any Fifth Amendment or Article 31 right that may have been invoked. See United States v. Fassler, 29 MJ 193, 195 (CMA 1989) (requirements under Fifth Amendment and Mil.R.Evid. 305(e) may be different). However, the plain language of Mil.R.Evid. 305(g)(2) additionally requires reasonable efforts by the Government to comply with the notice provision of *496Mil.R.Evid. 305(e) before such waivers can be effective as a matter of military law. Assuming, arguendo, that the notification requirements of Mil.R.Evid. 305(e) and the attempted notification requirement of 305(g)(2) can similarly be waived by a suspect, there is simply no evidence that appellant knowingly waived these rights in this case.
There was evidence presented to the military judge regarding appellant’s waiver of his right to consult with, and request the presence of, counsel. Interviews were conducted on July 14 and October 2, 1989; before the October 2 interview, appellant signed an affirmation which included the following:
After being advised of my rights, I understand that the matter being investigated by AFOSI involves me and that I would like to talk to AFOSI about this matter without first consulting with my lawyer. I have previously consulted with a lawyer regarding my investigation and have been instructed by my lawyer not to talk with AFOSI regarding my investigation, however, I am declining any legal counsel and I am voluntarily and knowingly disregarding my lawyer’s advise [sic]. I understand that I am allowed to consult with my lawyer prior to being interviewed by AFO-SI, however, I do not wish to talk to my lawyer or to have my lawyer with me during this interview. I am fully consenting to this interview under no pressure or coercion.
(Emphasized language was also included in July 14 affirmation.) However, at no time did appellant request that his lawyer not be .notified or that he was waiving his right to such notice or a reasonable attempt by the Government to notify him. Particularly noteworthy is that on July 17, 1989, only 3 days after making an incriminating statement to OSI, appellant returned to the OSI office with an attorney and “repudiated his statement^]” Furthermore, appellant refused to sign the July 14 statement.
The Government should notify counsel when it knows or has reason to know that counsel has been retained by or appointed to a suspect. The burden on the Government is small. Cf. United States v. Johnson, 20 USCMA 320, 325, 43 CMR 160, 165 (1971). When an accused initiates an interview or questioning, after previously invoking his right to counsel, then the military interrogator is required, at a minimum, to make “reasonable efforts to notify the [suspect’s] counsel.” Otherwise, the “waiver of the right to counsel is not effective[.]” Mil.R.Evid. 305(g)(2). I would hold that all four statements were inadmissible due to lack of notification to counsel; set aside the Additional Charge (wrongful use marijuana); and authorize a rehearing or remand for sentence reassessment.